         Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  NATIONWIDE PROPERTY AND                           CIVIL ACTION
  CASUALTY INSURANCE COMPANY

                       v.                           NO. 20-4082

 GANI ISMAKOVIC, et al.


                                      MEMORANDUM
KEARNEY,J.                                                                         March 31, 2021

        A man began working five days a week delivering packages on a fee-per-delivery basis for

a messenger service at the beginning of the pandemic. He drove his mom's Subaru for this gig job.

On April 20 of last year, he collided his mom's car into a motorcycle after completing all of his

deliveries for the day. The motorcycle driver sued his parents and him as well as the messenger

service. The parents' car insurer declined coverage saying the family agreed to exclude coverage

for an insured car while it is being used on a regular basis for a delivery service. The insurer sued

asking we declare it need not offer coverage and the parties now cross-move for summary

judgment. The family argues the accident occurred after the son completed his deliveries for the

day and thus not while he was using the car for a delivery service. The insurer counters the family

did not pay for coverage for a car used on a regular basis for a delivery service and the policy

plainly excludes accidents involving cars while being used on a regular basis to make deliveries

with examples such as newspaper and pizza delivery services. Interpreting the insurance policy as

a contract, we today grant the insurer's motion for summary judgment, finding the family agreed

to preclude coverage for an accident involving a car being used on a regular basis to deliver

packages regardless of whether the driver finished his deliveries when the accident occurred.
         Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 2 of 12



I.      Undisputed material facts 1

        Gani Ismakovic began working as an independent contractor delivering packages five days

a week for Route Messengers of Pennsylvania at the outset of the pandemic in February 2020. 2

Route Messengers provided "delivery services, including pick up, transporting and delivery of

letters, parcels, packages and other items on behalf of its clients."3 Gani lived with his parents and

drove his mom's Subaru car to deliver packages. 4 Gani and his parents are insureds under an

automobile insurance policy his parents purchased from Nationwide Property and Casualty

Insurance Company. 5

        After completing his assigned deliveries on April 20, 2020, Gani collided his mom's

Subaru with a motorcycle. 6 The driver of the motorcycle allegedly sustained serious injuries and

sued Mr. and Mrs. Ismakovic, Gani, and Route Messengers in state court. 7

       The issue today is whether Nationwide must defend the Ismakovics in the state court suit.

The Ismakovics chose and paid for liability coverage providing Nationwide will:

       ... pay damages for "bodily injury" or "property damage" for which any "insured"
       becomes legally responsible because of an auto accident. Damages include prejudgment
       interest on covered damages awarded against the "insured" which do not exceed our limit
       of liability for this coverage. We will settle or defend, as we consider appropriate, any
       claim or suit asking for these damages. In addition to our limit of liability, we will pay all
       defense costs we incur. Our duty to settle or defend ends when our limit ofliability for this
       coverage has been exhausted by payment of judgments or settlements unless required by
       law. We have no duty to defend any suit or settle any claim for "bodily injury" or "property
       damage" not covered under this policy. 8

       The Ismakovics chose and paid for a policy including what is commonly known as a "car

for hire" or "use for hire" exclusion. They agreed Nationwide "do[es] not provide Liability

Coverage for any 'insured': ... "

        5. For that "insured' s" liability arising out of the ownership or operation of a vehicle while
        it is being used:


                                                  2
         Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 3 of 12



         a. To carry persons or property for a fee or compensation. This includes but is not limited
            to any period of time a vehicle is being used by any "insured" who is logged into a
            "transportation network platform" as a driver, whether or not a passenger is
            "occupying" the vehicle; or

         b. On a regular basis for retail or wholesale delivery, including but not limited to pizza,
            magazine, newspaper and mail delivery.

             Exclusion A.5.a. does not apply to vehicles used in shared-expense car pools or while
             the vehicle is used in the course of volunteer work for a tax-exempt organization. 9

                            Gani 's daily role with Route Messengers.

        Gani and Route Messengers signed an Independent Contractor Agreement on February 12,

2020. 10 Route Messengers paid Gani for each delivery he made and picked-up, including a twenty

dollar-per-day fee for "Return to base at end of day with all pick-ups." 11 Gani did not receive a

salary; Route Messengers paid him per delivery and pick-up. Gani delivered payroll and medical

supplies for Route Messengers five days a week. 12

        Route Messengers did not require Gani to report to its distribution warehouse at a set time,

but he usually arrived at the warehouse by 8:00 a.m. 13 Once at the warehouse, Gani picked up

"pre-determined packages and payrolls in [his] pile" for delivery. 14 Using an app on his personal

phone, Gani received a manifest of his deliveries for the day from a Route Messengers' device and

scanned each delivery into his phone. 15 Gani made as few as ten and as many as eighty deliveries

a day depending on the season. He estimated he made on average thirty to forty deliveries a day

for Route Messengers in April 2020. 16 He occasionally picked up items and returned them to the

Route Messengers' warehouse. 17

       Gani testified to his practice of returning to the warehouse after he made his last delivery

of the day to drop off the empty "basket" - described as a "big tub" - kept in his car to hold his




                                                 3
         Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 4 of 12



various deliveries for the day. 18 Route Messengers did not require Gani to clock out, check a

computer, or scan his phone when he returned to the warehouse. 19

        Gani believed Route Messengers required him to return the basket to the warehouse. 20 He

preferred to return the basket because it took up room in his car and, because he does not live in

"the best neighborhood," he did not want anyone to break into his mom's car to get to the basket. 21

Gani later testified he learned Route Messengers did not require him to return the basket after his

last delivery; he returned the basket of his "free will"; and "once you're done - your pickups or

drop-offs are done, that's it. There's no punch-in, clock out."22 He testified to his understanding

he is "done" and could go home or wherever else he wanted to go once he completed his deliveries

or pick-ups for the day. 23

        There is no dispute Gani completed all deliveries at the time of the accident. His accident

with the motorcycle occurred while driving to the Route Messengers' warehouse to drop off his

basket. 24 It is undisputed Gani did not have pick-ups to bring back to the warehouse. 25

II.    Analysis

       Nationwide seeks a determination of its rights and obligations under the Policy. Nationwide

contends the unambiguous "car for hire" exclusion in the Policy precludes coverage for Gani's

accident. 26 The Ismakovics contend the exclusion does not preclude coverage because at the time

of the accident Gani did not use his mom's car to carry property for a fee or compensation or to

make deliveries. The Ismakovics alternatively argue the exclusion is ambiguous as it is subject to

more than one reasonable interpretation applying to the Ismakovics' use the vehicle at any time or

during one of the excluded uses. The parties cross-moved for summary judgment. 27




                                                 4
          Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 5 of 12



         A.      Nationwide's "car for hire" exclusion.

         The Ismakovics chose and paid for a car insurance policy which did not provide them

 coverage for "liability arising out of the ownership or operation of a vehicle while it is being used:

a. To carry persons or property for a fee or compensation .. .. ; orb. on a regular basis/or retail

or wholesale delivery, including but not limited to pizza, magazine, newspaper and mail

delivery." 28 A "car for hire" exclusion in automobile insurance policies "den[ies] coverage for

damages arising out of the insured' s ownership or operation of a vehicle while it is being used to

carry persons or property for a fee, or similar language."29 Coverage disputes over the applicability

of such "car for hire" exclusions often arise in accidents involving pizza delivery drivers. 30 The

case law developed around the exclusion "often focus[es] on the meaning of the terms 'used' and

'fee,' or similar forms of the latter, in deciding those circumstances which are included within the

intent of the exclusion."31 Pennsylvania courts and our Court of Appeals applying Pennsylvania

law have enforced a "car for hire" exclusion where applicable depending on policy language and

facts of the case. 32

        B.       We interpret insurance policies as contracts under Pennsylvania law.

        We interpret an insurance contract as a question oflaw. 33 "Ordinarily in insurance coverage

disputes an insured bears the initial burden to make a prima facie showing that a claim falls within

the policy's grant of coverage, but if the insured meets that burden, the insurer then bears the

burden of demonstrating that a policy exclusion excuses the insurer from providing coverage if the

insurer contends that it does." 34 "Where an insurer seeks to disclaim coverage on the basis of a

policy exclusion ... the insurer bears the burden of proving the applicability of the exclusion as

an affirmative defense." 35 Under Pennsylvania law, policy exclusions are strictly construed against

the insurer and in favor of the insured. 36

                                                  5
         Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 6 of 12



        The language of the policy "must be the 'polestar' of our inquiry." 37 We must enforce the

 plain language of the insurance contract where its terms are clear and unambiguous. 38 Under

 Pennsylvania law, "[w]hen the policy language is clear and unambiguous, we will give effect to

the language of the contract." 39 We do not read out words of an unambiguous policy. 40 We give

clear and unambiguous language "its 'plain and ordinary meaning' and the 'court must give effect

to every word that can be given effect."'41 "Pennsylvania's rules of construction do not permit

words in a contract to be treated as surplusage ... if any reasonable meaning consistent with the

other parts can be given to it." 42 If we are "'forced to choose between two competing

interpretations of an insurance policy, we are bound, as a matter oflaw, to choose the interpretation

which allows us to give effect to all of the policy's language.'"43

        Where an insurance contract provision is ambiguous "in the context of the entire

agreement, the questionable provision must be construed in favor of the insured. " 44 Policy

language is ambiguous "where the language of the contract is 'reasonably susceptible of different

constructions and capable of being understood in more than one sense.'" 45 The determination of a

contract's ambiguity is performed by the court and is a question of law "properly resolved on a

motion for summary judgment."46

        With these principles in mind, we turn to whether Nationwide's "car for hire" exclusion

applies to Gani's accident relieving Nationwide of its duty to defend the Ismakovics in the

underlying state action.

       C.      The Policy's unambiguous language excludes coverage for Gani's accident.

       The Policy's unambiguous language excludes coverage for "liability arising out of the

ownership or operation of a vehicle while it is being used" under two circumstances: (a) when the

insured uses the vehicle "[t]o carry persons or property for a fee or compensation ... " or (b) when

                                                 6
         Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 7 of 12



the insured uses the vehicle "on a regular basis for retail or wholesale delivery, including but not

limited to pizza, magazine, newspaper and mail delivery." 47 The phrase "while it is being used"

applies to subsection (a) and to subsection (b) and the exclusion applies where the insured uses the

vehicle as proscribed by subsection (a) or subsection (b).

        Despite the use of the disjunctive "or" in the exclusion, the parties conflate subsections (a)

and (b) spending much of their briefing arguing whether Gani:received a "fee or compensation"

when returning his basket to Route Messengers' warehouse at the time of the accident; returned

the basket voluntarily; thought Route Messengers required him to return the basket, and, returning

his basket is like the "round trip" of a pizza delivery driver. These are interesting questions of

increasingly important concerns in a gig economy with undeveloped Pennsylvania law under

subsection (a) relating to coverage for accidents involving persons being paid a fee to drive persons

or property and whether accidents after the driver completes the job should be covered. But we

need not determine whether subsection (a) applies to Gani's accident because the unambiguous

language of subsection (b) excludes coverage.

       There is no dispute Gani began working as an independent contractor making deliveries

for Route Messengers beginning in February 2020. There is no dispute he used his mom's Subaru

to make anywhere from ten to eighty deliveries a day, depending on the season, five days a week

for at least two months before the April 20, 2020 accident. It is abundantly clear Gani used his

mom's car "on a regular basis" for deliveries, day in and day out, week after week. Once Gani

began using his mom's car on a regular basis to make deliveries, the exclusion triggered:

Nationwide will not provide coverage for liability arising out of the ownership or operation of a

vehicle while it is being used on a regular basis for delivery. The Ismakovics did not choose, and



                                                 7
         Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 8 of 12



Nationwide did not insure, for the risk of Gani' s use "on a regular basis" of his mom's Subaru as

a delivery car.

        The Ismakovics argue the exclusion is ambiguous because it is subject to more than one

reasonable interpretation: it could apply to preclude coverage when "(l) the insured is involved in

an accident while operating the vehicle while carrying persons for a fee or compensation or while

engaged in activities constituting retail or wholesale delivery; or (2) the insured's vehicle involved

in the accident is used to carry persons or property for a fee or compensation, or is used for retail

or wholesale delivery, at any time." 48

        But this exclusion is not ambiguous; this is what the language of the exclusion provides. If

we were to accept the Ismakovics' argument, the exclusion applies only where liability arises from

the operation of the insured vehicle "while it is being used" -   at the moment of the accident -

to carry persons or property for a fee or compensation (subsection (a)) or while making a delivery

(subsection (b)). The argument equates use of a vehicle "on a regular basis for retail or wholesale

delivery" with "carry[ing] persons or property for a fee or compensation." If this were correct,

when would subsection (b) ever apply? Under Pennsylvania's rules of contract construction, words

in a contract are not permitted "to be treated as surplusage ... if any reasonable meaning consistent

with the other parts can be given to it." 49

        Giving effect to its plain language, the exclusion applies here because at the time of the

accident on April 20, 2020, Gani used his mom's car to make deliveries "on a regular basis" of

five days a week for over two months leading up to the accident. We enter judgment in favor of

Nationwide.




                                                 8
           Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 9 of 12



    III.   Conclusion

           We grant Nationwide's Motion for summary judgment and deny the Ismakovics' Motion

    for summary judgment.


    1
  Our Policies require a Statement of Undisputed Material Facts ("SUMF") and an appendix in
support of summary judgment. On all cross-motions for summary judgment under Rule 56, the
cross-movants must consult before filing to prepare a joint appendix. We require all pages to be
consecutively Bates stamped and referenced in the motions and briefs by the Bates number
assigned each page. The parties failed to do so here; they each filed their own appendix which are
identical except for an additional document included in Nationwide's appendix. As there appears
to be no dispute over the contents of the appendix, we will cite the appendix submitted by
Nationwide but remind counsel to read and comply with the Court's Policies and Procedures
consistent with our November 19, 2020 Order. ECF Doc. No. 11.

Nationwide filed its Motion and brief in support for summary judgment at ECF Doc. No. 20;
Statement of Undisputed Material Fact ("SUMF") at ECF Doc. No. 21; and Appendix at ECF Doc.
No. 20-1. The Ismakovics responded by re-filing their affirmative Motion for summary judgment.
See ECF Doc. No. 24.

The Ismakovics filed their Motion and brief in support of summary judgment at ECF Doc. No. 22;
SUMF at ECF Doc. No. 22-1; and appendix at ECF Doc. No. 22-2. Nationwide responded to the
Ismakovics' motion at ECF Doc. No. 23, but chose not to respond to the Ismakovics' SUMF.

Each party filed a SUMF. Nationwide's SUMF contains forty-six paragraphs (ECF Doc. No. 21);
the Ismakovics' SUMF contains forty-four paragraphs (ECF Doc. No. 22-1). The first twenty-two
paragraphs of the parties' SUMF are identical. After paragraph 22, each party's SUMF differs.
Neither party responded to the other party's SUMF and, lacking any response, assume all facts
asserted by the parties are undisputed.
2
    ECF Doc. No. 21, SUMF ,r,r 11, 17. 20.
3
    ECF Doc. No. 20-1, Appendix 250a.
4
    ECF Doc. No. 21, SUMF ,r,r 5, 10, 16; ECF Doc. No. 1 ,r 12; ECF Doc. No. 10 ,r 12.
5
    ECF Doc. No. 21, SUMF ,r 2.
6
    ECF Doc. No. 21, SUMF ,r,r 4, 5; Appendix 7a, ,r,r 21-26.
7
    ECF Doc. No. 21, SUMF ,r 4; Appendix 256a.
8
    ECF Doc. No. 21, SUMF ,r 6.

                                                  9
            Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 10 of 12



 9
      Id.17.
 10
      Appendix 250a.

 11
      Appendix 254a.

 12
      ECF Doc. No. 21, SUMF 1118, 19, 20.

 13
      ECF Doc. No. 21, SUMF 121; Appendix 115a.
 14
      Appendix 115a.

 15
      Id. at 115a-116a.
 16
      ECF Doc. No. 21,122; Appendix 115a.

 17
      Appendix 116a-117a.
 18
      Id. at 117a.

19    Id.

20    Id.

21
      Id.; ECF Doc. No. 21, SUMF 1128-29.
22
      Appendix 126a-127a.

23
      Id. at 126a.
24
      ECF Doc. No. 21, SUMF 1125, 39; ECF Doc. No. 22-1, SUMF 1127-28.
25
      ECF Doc. No. 21, SUMF 143; ECF Doc. No. 22-1, SUMF 135.
26
      Nationwide asserts the car for hire exclusion is unambiguous. ECF Doc. No. 23.
27
   Summary judgment is proper when "the movant shows that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law." Fed. R. Civ.
P. 56(a). "Material facts are those 'that could affect the outcome' of the proceeding, and 'a dispute
about a material fact is 'genuine' if the evidence is sufficient to permit a reasonable jury to return
a verdict for the non-moving party."' Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir.
2017)(quoting Lamontv. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011)). On a motion for summary
judgment, "we view the facts and draw all reasonable inferences in the light most favorable to the
nonmovant." Pearson, 850 F.3d at 533-34 (3d Cir. 2017) (citing Scott v. Harris, 550 U.S. 372,378
(2007)). "The party seeking summary judgment 'has the burden of demonstrating that the
                                                  10
            Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 11 of 12




 evidentiary record presents no genuine issue of material fact."' Parkell v. Danberg, 833 F.3d 313,
 323 (3d Cir. 2016) (quoting Willis v. UPMC Children's Hosp. of Pittsburgh, 808 F.3d 638, 643
 (3d Cir. 2015)). If the movant carries its burden, "the nonmoving party must identify facts in the
 record that would enable them to make a sufficient showing on essential elements of their case for
 which they have the burden of proof." Willis, 808 F.3d at 643 (citing Celotex Corp. v. Catrett, 477
 U.S. 317, 323 (1986)). "If, after adequate time for discovery, the nonmoving party has not met its
 burden, pursuant to Federal Rule of Civil Procedure 56, the court must enter summary judgment
 against the nonmoving party." Willis, 808 F.3d at 643 (citing Celotex Corp., 477 U.S. at 322-323).

 "This standard does not change when the issue is presented in the context of cross-motions for
 summary judgment." Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 402 (3d Cir.
 2016) (quotingAppelmans v. City ofPhila., 826 F.2d 214,216 (3d Cir. 1987)). "When both parties
 move for summary judgment, '[t]he court must rule on each party's motion on an individual and
 separate basis, determining, for each side, whether a judgment may be entered in accordance with
 the Rule 56 standard."' Auto-Owners Ins. Co., 835 F.3d at 402 (quoting l0A Charles Alan Wright
 et al., FEDERAL PRACTICE & PROCEDURE§ 2720 (3d ed. 2016)).
 28
      ECF Doc. No. 21, SUMF ,r 7 (emphasis added).

29
  Randy J. Sutton, Annotation, What Constitutes Use of Automobile "To Carry Persons or
Property for Fee" Within Exclusion ofAutomobile Insurance Policy, 57 A.L.R. 5th 591 (1998).

30    Id.

31
     Id. at§ 2.
32
   See Prudential Prop. and Cas. Ins. Co. v. Sartno, 903 A.2d 1170 (Pa. 2006); Brosovic v.
Nationwide Mut. Ins. Co., 841 A.2d 1071 (Pa. Super. Ct. 2004); Powell v. Walker, 630 A.2d 16
(Pa. Super. Ct. 1993); Ratush v. Nationwide Mut. Ins. Co., 619 A.2d 733 (Pa. Super. Ct. 1992);
Nationwide Mut. Ins. Co. v. Brophy, 371 F. App'x 302 (3d Cir. 2010).

33
  Am. Auto. Ins. Co. v. Murray, 658 F.3d 311, 320 (3d Cir. 2011) (citing Melrose Hotel Co. v. St.
Paul Fire & Marine Ins. Co., 432 F. Supp. 2d 488,495 (E.D. Pa. 2006)).
34
  State Farm Fire & Cas. Co. v. Estate of Mehlman, 589 F.3d 105, 111 (3d Cir. 2009) (citing
Koppers Co. v. Aetna Cas. and Sur. Co., 98 F.3d 1440, 1446 (3d Cir. 1996)).
35
  Gen. Refractories Co. v. First State Ins. Co, 855 F.3d 152, 158 (3d Cir. 2017) (citing Madison
Constr. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa. 1999)).

36
  Nautilus Ins. Co. v. Motel Mgmt. Servs., Inc., 320 F. Supp. 3d 636, 639 (E.D. Pa. 2018) (citing
QBE Ins. Corp. v. Walters, 148 A.3d 785, 788 (Pa. Super. Ct. 2016)), ajf'd 781 F. App'x 57 (3d
Cir. 2019).

37
     Gen. Refractories Co., 885 F.3d at 158 (quoting Madison Constr. Co., 735 A.2d at 106).
                                                  11
           Case 2:20-cv-04082-MAK Document 25 Filed 03/31/21 Page 12 of 12




38
 Fry v. Phoenix Ins. Co., 54 F. Supp.3d 354, 362 (E.D. Pa. 2014) (citing Reliance Ins. Co. v.
Moessner, 121 F.3d 895, 900-901 (3d Cir. 1997)).

39
 Allstate Prop. and Cas. Ins. Co. v. Squires, 667 F.3d 388,391 (3d Cir. 2012) (quoting Paylor v.
Hartford Ins. Co., 640 A.2d 1234, 1235 (Pa. 1994)).

40 See e.g. Frank Van's Auto Tag, LLC v. Selective Ins. Co. of the Se., No. 20-2740, 2021 WL
289547, at *5 (E.D. Pa. Jan. 28, 2021) (declining to "read[] out operative language from the terms
of coverage").
41Travelers Home and Marine Ins. Co. v. Stahley, 239 F. Supp. 3d 866, 870-71 (E.D. Pa. 2017)
(quoting Allstate Ins. Co. v. Lombardi, 142 F. App'x 549,550 (3d Cir. 2005) and Mut. Benefit Ins.
Co. v. Politsopoulos, 115 A.3d 844, 853 (Pa. 2015)).

42
  Gen. Refractories Co. v. First State Ins. Co., 94 F. Supp. 3d 649, 661 (E.D. Pa. 2015) (quoting
Clarke v. MMG Ins. Co., 100 A.3d 271,276 (Pa. Super. Ct. 2014)).

43   Id.

44
     Id. (citing Devcon Int'! Corp. v. Reliance Ins. Co., 609 F.3d 214,218 (3d Cir. 2010)).

45
     Gen. Refractories Co., 885 F.3d at 159 (quoting Madison Constr. Co., 735 A.2d at 106).

46
  Fry, 54 F. Supp. 3d at 262 (citing 401 Fourth Street, Inc. v. Investors Ins. Gp., 879 A.2d 166,
171 (Pa. 2005) and Harleysville Ins. Co. v. Aetna Cas. & Sur. Ins. Co., 795 A.2d 383, 385 (Pa.
2002)).

47
     ECF Doc. No. 21, SUMF ~ 7 (emphasis added).
48
     ECF Doc. No. 23 at 8-9 (emphasis added).
49
     See infra n. 42.




                                                  12
